DETAILED ACTION
The following is a first action on the merits of application serial no. 16/946155 filed 6/8/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/16/20 has been considered.

Claim Objections
Applicant is advised that should claim 22 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (both duplicate claims depend from claim 20). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Applicant is advised that should claim 23 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (both duplicate claims depend from claim 20). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-an engine controller (generic placeholder) controlling the operating parameters of the prime mover (function), in claims 20 and 26.
-a generator control unit (generic placeholder) operable to select the state of
the rectifier……. (function), in claims 20 and 26.
-an engine control unit (generic placeholder) operable to control the prime mover (function), in claim 31.
-a generator control unit (generic placeholder) operable to control the active rectifier (function), in claim 31.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25, 32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 recites the limitation "the active rectifier" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim (active rectifier isn’t recited in claim 20, only the recitation rectifier).
Claim 32 recites the limitation "the electrical load" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the selected operating speed" in line 2.  There is insufficient antecedent basis for this limitation in the claim (operating speed being selected is introduced in claim 33, not claim 31 from which claim 34 depends).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelman et al 20170291712 in view of Miyahara et al 20070199742.  As to claim 20, Himmelmann discloses a hybrid powertrain system comprising: an energy storage device (18); a prime mover (12) operable to combust a fuel and produce a rotational output; an engine controller controlling the operating parameters of the prime mover, including at least its operating speed ([0013], describes how engine is operated even though controller isn’t explicitly disclosed); a generator/motor (14) operable, in a first state ([0018]), to produce an electrical alternating current when rotated by the rotational out of the prime mover and operable, in a second state ([0023]), to produce a rotational output to rotate the prime mover when provided with an electrical alternating current input; a rectifier (36) operable in a first state ([0018], lines 12-16) to convert the electrical alternating current produced by the generator/motor into a direct current at a selected voltage ([0024], describes that rectifier controls voltage) and to provide that direct current to a power bus (40) to the energy storage device is connected and operable in a second state ([0023]) to invert direct current energy provided from the energy storage device into an alternating current which can be provided to the generator/motor; and a generator control unit ([0017], describes how motor/generator is operated even though unit isn’t explicitly disclosed) operable to select the state of the rectifier (via motor or generator operation of 14) and to select the voltage of the direct current provided to the power bus ([0024], describes that rectifier controls voltage). Himmelmann et al doesn’t explicitly disclose the controller and control unit as recited. Himmelman et al doesn’t disclose an anti-vibration mount as recited.

It would have been obvious design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to use operational requirements via engineering and conventional design methods in Himmelmann ([0017], last two lines and [0023], last line) to provide controller and control units to ensure that operation of powertrain can be carried out suitable for the operating conditions of the powertrain thus ensuring low cost operation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to affix the prime mover in Himmelmann to the vehicle via an anti-vibration mount in view of Miyahara to prevent the vehicle from producing undesirable noises and stresses on other vehicle components to extend operating life of powertrain.

As to claims 22 and 24, Himmelmann discloses wherein the generator/motor comprises at least one three phase brushless direct current motor ([0018]).

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelman et al 20170291712. As to claim 26, Himmelmann discloses a hybrid powertrain system comprising: an energy storage device (18); a prime mover (12) operable to combust a fuel and produce a rotational output; an engine controller controlling the operating parameters of the prime mover, including at least its operating doesn’t explicitly disclose the controller and control unit as recited.
It would have been obvious design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to use operational requirements via engineering and conventional design methods in Himmelmann ([0017], last two lines 

As to claim 27, Himmelmann discloses wherein the generator/motor comprises at least one three phase brushless direct current motor ([0018]).

Claims 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelmann as applied to claims 20 and 26 above, and further in view of DeVita et al 20150191250. Himmelmann discloses a prime mover (12) wherein the mover is controlled via at least input representing rotational speed ([0012]), but doesn’t disclose the prime mover being an internal combustion engine wherein a controller provides signals including ignition timing, throttle position and fuel air mixture as recited.
DeVita discloses a powertrain system and shows that it is well known in the art to use an internal combustion engine (24a) as a prime mover and having a controller providing signals including ignition timing, throttle position and fuel air mixture (Figure 3).
It would have been obvious design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to use operational requirements via engineering and conventional design methods in Himmelmann ([0017], last two lines and [0023], last line) to modify the prime mover to an internal combustion engine to ensure that operation of powertrain can be carried out suitable for the .

Allowable Subject Matter
Claims 31-34 are allowed (via prior art purposes only).
Claims 23, 25, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. King et al 20100097031, Figures 5-9 and abstract; Huang 20170107910 shows that it is well known in the art to have a rectifier 70, 90, 104 converting AC to DC or vice versa based on generator/motors and storage devices and to use rectifiers to start generator/motors which would be independent of operating speed of generator/motors (would meet limitations of at least claim 20 in combination with Miyahara and claim 26.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 13, 2021